Citation Nr: 1732738	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back condition, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2016, the Veteran testified at a video conference hearing at the Atlanta RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  

This matter was previously before the Board in July 2016.


FINDING OF FACT

The weight of the competent lay and medical evidence is in equipoise as to whether the Veteran's degenerative joint disease of the lumbar spine is secondary to service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative joint disease of the lumbar spine, as secondary to service-connected bilateral pes planus, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for his low back disability because it is secondary to his service-connected pes planus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  
      
The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

In this case, the Veteran meets the first and second elements.  An August 2016 VA examination recorded a diagnosis of degenerative joint disease of the lumbar spine.  The record is also clear that the Veteran is service connected for bilateral pes planus.   

For the third element - a nexus between the current and service-connected disabilities - the Board finds that the evidence is in equipoise.  The Veteran's service treatment records do not reference treatment for back disability.  The record lacks any reference to back disability until a December 1992 VA examination, which notes a history of chronic low back pain since October 1990, when the Veteran injured his back while working.  An April 2011 VA examination found it "more likely" that the Veteran's current back disability was a residual of post-surgical changes from a 1996 surgery that occurred independent of pes planus.

Multiple letters from a private physician, however, such as a November 2011 letter, support service connection.  The private physician, who had treated the Veteran for his lumbar condition since 1996, noted that the Veteran has severe pes planus, "which can significantly impact the gait and negatively impact the lumbar spine as well."  The private physician further opined that the Veteran's low back pain and foot pain were "implicitly tied together" and warranted compensation because the two occurred in service.  

An August 2016 VA examination found the Veteran's back condition was not related to service, noting that for joints such as the feet and knees to affect the back, "there must be abnormality in gait."  The August 2016 examiner went on to explain that the Veteran walked slowly but with a normal gait; thus, there would be no effect on the Veteran's back.  However, an April 2010 noted that the Veteran walked with a limp and an abnormal tandem gait.  Similarly, an August 2016 private medical note reported that the Veteran walked with a "severe antalgic gait" and used a cane.

The Board concludes that the evidence is at least in equipoise as to whether the Veteran's low back condition is secondary to his bilateral pes planus.  The April 2011 VA examination found it more likely that the back condition was a residual of post-service back surgery, while a November 2011 private physician letter linked the Veteran's pes planus to an impacted gait, thereby affecting the lumbar spine, and also highlighted the coexistence of foot and back pain in service.  The August 2016 VA examination found no nexus between the two because the Veteran's gait was normal; however, other evidence of record suggests that the Veteran had an abnormal gait.  Thus, the Board finds the evidence is at least in equipoise; the three elements of service connection on a secondary basis are accordingly met and the claim is granted.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine as secondary to service-connected bilateral pes planus is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


